The opinion of the court was delivered by
Hoyt, J.
Plaintiff, for his cause of action, alleged, among other things, that he was the owner and in possession of a certain described piece of real estate. That de*479fendants had caused to be recorded certain deeds purporting to cover the same, and were asserting rights thereunder, and thereby injuring plaintiff’s title. In the progress of the trial, plaintiff put in evidence a record, of certain proceedings had in the probate court of King-county, culminating in a sale of the land in question to the plaintiff. These proceedings were attacked by the defendants, and the rulings of the court in regard thereto are relied upon by the appellants as cause for reversal.
The proceedings objected to were commenced in the probate court by the filing of a petition therein by one W. Finley Hall. The facts set up in said petition, so far as it is necessary for our purpose, may be stated as follows: That one Lumley Franklin was dead; that he died seized of the land in question; that he left a will which had been duly admitted to probate in the county of San Francisco, California, and that Philip Roach, public administrator, was then administering the estate of said decedent, under the provisions of said will and the orders of said probate court; that to the knowledge of the petitioner there was no personal property in this territory belonging to said estate, and that to his knowledge there were no creditors. Under this state of facts appellants contend that there was no authority in the probate court of King county to administer said estate, and that all of its proceedings therein were void for want of jurisdiction.
There has been some discussion as to the nature of our courts of probate. It being contended on the one hand that in matters relating to the sale of lands of deceased persons they have only a special and limited jurisdiction, while on the other it is claimed that in these matters, as in all others relating to the estates of deceased persons, their jurisdiction is general, if not exclusive. However this may be is not important in this case, as it affirmatively appears just what facts were shown to the probate court upon which it assumed jurisdiction, and if they were sufficient for that *480purpose, that would end the inquiry even in a court of special jurisdiction, and, if they were insufficient, the presumption in favor of a court of general jurisdiction would be negatived. The material question here then, in either case, is as to the sufficiency of the facts alleged in said petition. This must depend upon the relation which the personal representatives of a deceased person hold to the real estate of which he died seized. Have such representatives, during administration, any duty to perform as to such real estate irrespective of the question as to whether or not it is needed to pay debts ? This question must be determined largely by the statutes of the state in which the land is situated. In this state the administrator has a right to the immediate possession of all real estate, and may receive the rents and profits of the same until the estate shall be settled or delivered over by order of the probate court to the heirs or devisees, and shall keep in repair all houses, etc. Code 1881, § 1444.
From this provision it seems clear that, whenever an administrator is appointed in this state, it is his duty to take possession not only of the personal property but also of the real estate. It would seem to follow that though the heirs may at once take title to the real estate, yet that title is not perfecto-as, it is subject to the right of the administrator to take possession thereof and retain the same until the probate couft shall have judicially determined who the heirs or devisees are, and made its order thereon. How, then, can the heir’s title be made perfect and his right to the title and possession of the real estate be assured? We know of no other way than by administration, and the judgment of the probate court of the jurisdiction in which the real estate is situated. And as it is the policy of the law that titles to real estate should be certain and assured, every jurisdiction in which the deceased left real estate must have the right to have administration thereof, that it maybe judicially determined who the heirs or devisees are, *481and that there are no debts which can affect the title or possession which shall be awarded them. It follows that administration is proper outside of the domicile of the deceased, even although the application therefor shows that there are no debts to the knowledge of the applicant, as his want of knowledge cannot take the place of a judicial determination.
And further, that the facts set forth in the petition are sufficient to give the court jurisdiction irrespective of administration elsewhere; a fortiori would they be sufficient to authorize administration auxiliary to that conceded to be regular, then in progress and unsettled in another state.
If the administration was proper there must be some way to pay the expenses thereof, and where there is no personal property the real estate must be sold even although no debts are proven. In this case the petition for the order of sale shows that certain taxes assessed against the real estate in question were due and unpaid, and although it may have appeared that these taxes accrued after the death of the testator, yet under our statute they were charges against the estate, and among the claims which the administrator must provide for. He is entitled to the possession of the real estate and to the rents and profits derived therefrom, and it would not do to say that he has nothing to do with the taxes accruing during administration.
The proceedings in other regards are conceded to be regular and the record was properly admitted in evidence. This disposes of the case and makes it unnecessary for us to determine the other question involved therein.
The case of the Territory v. Klee, ante, p. 183, decided by this court at its last session, has been cited by appellants, and it is urged that the language used by the Chief Justice in that case is applicable to this. We cannot agree with this contention. In that case administration of the estate was in progress in King county, and that which was *482sought to be sustained had been commenced in Pierce county, pending such administration. Under these circumstances, and under the provisions of chapter 98 of the code, the court might well say that the administration in Pierce county was “ unnecessary, if not illegal.”
The judgment and decree must be affirmed, and it is so ordered.
Anders, C. J., and Dunbar, Stiles and Scott, JJ., concur.